*348On Rehearing
By the Court,
Coleman, J.:
A rehearing was granted in this case, upon which it was orally argued at considerable length. We do not deem it necessary to consider at this time more than two of the points disposed of in our former opinion.
One of the contentions of counsel, as presented in their original brief, and strenuously adhered to upon reargument, is that the state’s case is made out merely by circumstantial evidence, as distinguished from direct and positive testimony, and that perjury can only be established by at least two witnesses testifying directly and positively, or by the direct and positive evidence of one witness, corroborated by facts and circumstances. In other words, it was argued that the crime of per j ury could not be established by circumstantial evidence. In our former opinion we rejected counsel’s contention, and held that perjury might be established by circumstantial evidence. We think that the conclusion which we reached is sustained by ample authority. It is not our purpose to restate our views at great length, but to direct attention to a few authorities in addition to those cited in our former opinion, sustaining the conclusion reached therein.
In 3 Wigmore on Evidence, sec. 2041, the learned author, after devoting twenty-seven pages to discussion of the rule contended for, says:
“The rule is in its nature now utterly incongruous in our system. The quantitative theory of testimony, if consistently -applied, should enforce a similar rule for every criminal charge, now that the accused is competent to testify. ‘Oath against oath,’ as a reason for the rule, is quite indefensible.”
In the State of Texas it is provided by statute (Code Cr. Proc. 1879, art. 746) that:
“In trials for perjury, no person shall be convicted except upon the testimony of two credible witnesses, or of one credible witness corroborated strongly by other *349evidence as to the falsity of the defendant’s statements under oath, or upon his own confession in open court.”
Notwithstanding this statute, it was held in the case of Maines v. State, 26 Tex. App. 14, 9 S. W. 51, that there.could be a conviction of perjury upon circumstantial evidence, the court . quoting from section 387, Wharton on Criminal Evidence, as follows:
“The old text-writers, adopting the then current distinction between circumstantial and direct testimony, held that, to convict a witness of perjury, it was necessary that the falsity of his sworn statement should be testified to by two ‘direct’ witnesses. In view of the fact, however, that all testimony is now considered more or less circumstantial, this rule can be no longer regarded as operative; and we may view it as settled that whenever the falsity of the defendant’s statement can be proved beyond reasonable doubt, then there may be a conviction.”
The question again came before that court in Maroney v. State, 45 Tex. Cr. R. 524, 78 S. W. 696, where it said: “Appellant insists that in case of perjury he cannot be convicted upon circumstantial evidence. To this we cannot agree. Since the decision in Maines v. State, 26 Tex. Crim. App. 14, 9 S. W. 51, this court has held that a conviction could be had upon circumstantial evidence in this character of prosecution” — citing authorities.
In 21 R. C. L. pp. 272, 273, it is said:
“The question has been raised as to whether circumstantial evidence alone is sufficient on which to base a conviction, and, while in one or two states it seems to be doubted, the weight of authority is that it is sufficient, provided the facts constituting such circumstantial evidence be directly and positively sworn to by at least one credible witness, supported by corroborating evidence, and, taken as a whole, is of such a conclusive character as to exclude every other reasonable hypothesis except that of the defendant’s guilt.”
Sustaining this rule are the following cases: Blakey v. Commonwealth, 183 Ky. 493, 209 S. W. 516; State *350v. Storey, 148 Minn. 398, 182 N. W. 613; People v. Dowdall, 124 Mich. 166, 82 N. W. 810.
While we adhere to the general proposition that the crime of perjury may be established by circumstantial evidence, we have reached the conclusion that there is not in the instant case that clear, strong, and satisfactory proof of the crime charged which is necessary to a conviction. It is possible, under the circumstances of the case, for the testimony on the part of the state to have been the truth, and that given by the defendant, which is charged as perjured, also to have been the truth. No one testified that one of the men who stood at the bar when Gilbert was in the saloon did not pour the jackass brandy into the three glasses, as was testified to by the defendant. The defendant may have had jackass brandy in his place, some of which he may have given Renear, and one of the three men at the bar may have had some also, and may have poured it into the glasses.
The j ury, to convict the defendant, must have indulged in conjecture; they must have drawn the inference that, because the defendant had jackass brandy in his place, neither of the three men at the bar had any, or that they did not pour some into the three glasses. This kind of evidence will not sustain a conviction in a criminal case of any character. We think the rule which controls in the case presented is that there can be no conviction where the circumstances, though they create a strong suspicion of guilt, are as consistent with the theory of innocence as they are with the theory of guilt. State v. Mandich, 24 Nev. 336, 54 Pac. 516; State v. Fronhofer, 38 Nev. 448, 150 Pac. 846; Prather v. Commonwealth, 85 Va. 122, 7 S. E. 178; State v. Bennett (Mont.) 199 Pac. 276; State v. Fountain, 61 Mont. 461, 203 Pac. 355. In this case the state’s testimony is consistent with the theory of guilt, but it is also consistent with that of innocence.
For the reason given, the verdict and judgment are reversed, and the trial court is directed to dismiss the case and discharge the defendant.